                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CAMERON TIETZ #827870,

                     Plaintiff,                   Case No. 20-10814

v.                                                Paul D. Borman
                                                  United States District Judge
CORIZON HEALTH, INC., et al.,

               Defendants.
_________________________________/

 OPINION AND ORDER GRANTING MDOC DEFENDANTS’ PARTIAL
    MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
       PURSUANT TO FED. R. CIV. P. 12(b)(6) (ECF NO. 32)

      In this action, Plaintiff Cameron Tietz, a prisoner currently housed in the

Michigan Department of Corrections (“MDOC”) Chippewa Correctional Facility

(“URF”) in Kincheloe, Michigan, initially asserted claims against 34 named

Defendants, made up of prison medical providers (the “Corizon Defendants”) and

MDOC employees (the “MDOC Defendants”), pursuant to 42 U.S.C. § 1983, for

alleged violations of his rights under the First, Eighth, and Fourteenth Amendments.

The Court previously granted in part and denied in part the Corizon Defendants’

motion to dismiss.

      Now before the Court is the MDOC Defendants’ Partial Motion to Dismiss

Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (ECF No. 32).
                                      1
The Court has determined that oral argument is not necessary for proper resolution

of this motion and will resolve the matter on the parties’ written submissions. E.D.

Mich. L. R. 7.1(f)(2). For the reasons that follow, the Court GRANTS the MDOC

Defendants’ Partial Motion to Dismiss.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Plaintiff’s Amended Complaint

      On March 27, 2020, Plaintiff Cameron Tietz, through his counsel, filed a

Complaint initiating this matter. (ECF No. 1, Complaint.) Plaintiff filed his

Amended Complaint on June 29, 2020, asserting claims against 34 defendants –

including 30 current or former Michigan Department of Corrections (“MDOC”)

employees, Corizon Health, Inc., and three Corizon employees – under 42 U.S.C. §

1983 for violations of Plaintiff’s First and Eighth Amendment rights, retaliation, and

conspiracy. (ECF No. 12, First Amended Complaint (“FAC”).)

      On January 26, 2021, this Court entered an Opinion and Order Granting in

Part and Denying in Part Defendants Corizon Health, Inc., Kim Farris, P.A., Keith

Papendick, M.D., and Juliana Martino, P.A.’s Motion to Dismiss. (ECF No. 29,

Opinion and Order.) Specifically, the Court denied the Corizon Defendants’ motion

to dismiss solely as to Plaintiff’s Eighth Amendment claim against Defendant

Juliana Martino in Count I of the Amended Complaint, limited to Martino’s

                                          2
treatment of Plaintiff’s hernia condition in April of 2018 only, but otherwise

dismissed Plaintiff’s remaining claims against Defendant Martino, and Plaintiff’s

claims against Defendants Corizon Health, Inc., Kim Farris, P.A., and Keith

Papendick, M.D. in their entirety, with prejudice.

      The 30 MDOC Defendants are current or former employees who worked at

the Macomb Correctional Facility (“MRF”) in Lenox Township, Michigan, the

Chippewa Correctional Facility (“URF”) in Kincheloe, Michigan, and the MDOC

Central Office in Lansing, Michigan. Two of the MDOC Defendants, Lisa Adray

and Nelson Duncan, are nurses, and the remainder of the MDOC Defendants are

non-healthcare employees.

      Because this is a motion to dismiss, the facts recited below are stated as they

are alleged in Plaintiff’s Amended Complaint.

             1.    Eighth Amendment Deliberate Indifference Claims Against
                   MDOC Defendants Adray and Duncan (Counts I and II)

      Counts I and II of Plaintiff’s Amended Complaint assert Eighth Amendment

Deliberate Indifference claims against “Defendants Corizon and Healthcare

Officials.” (FAC, Counts I & II, ¶¶ 151-73, PageID.251-255.) Plaintiff defines

“Healthcare Officials” as including MDOC Defendants Adray and Duncan, and

Corizon Defendants Keith Papendick, M.D., Kim Farris, P.A., and Juliana Martino,


                                         3
P.A. (FAC ¶ 17, PageID.219.) Thus, Defendants Adray and Duncan are the only

MDOC Defendants listed in Counts I and II of Plaintiff’s Amended Complaint.

      Plaintiff complains that the Corizon Defendants and MDOC Defendant nurses

Adray and Duncan were deliberately indifferent to treating Plaintiff’s hernias (Count

I) and streptococcal infections (Count II). The Court addressed these claims in the

context of the Corizon Defendants’ motion to dismiss, and the only claim it

permitted to proceed was against Corizon Defendant Martino, and only with regard

to Plaintiff’s claim regarding Martino’s treatment of Plaintiff’s hernia condition in

April of 2018. (ECF No. 29, Opinion and Order at pp. 35, 41, PageID.466, 472.) All

other claims against the Corizon Defendants have been dismissed with prejudice.

      Plaintiff’s allegations in support of his Eighth Amendment claims are as

follows:

      Plaintiff alleges that in 2013 or 2014, he developed symptoms including high

fever, body aches, severe redness and swelling and burning pain in his leg, and while

prison healthcare officials believed Plaintiff had the flu, after he was transferred to

an external hospital, he was diagnosed with cellulitis. (FAC ¶¶ 45, 64, PageID.225,

229.) Plaintiff’s infection was “successfully treated … with IV infused antibiotics,”

and the doctor “instructed Plaintiff that, if the same symptoms should ever occur



                                          4
again, he should inform the prison healthcare services that the infection is cellulitis

and that similar treatment is required.” (Id. ¶ 45, PageID.225.)

      Plaintiff asserts that he first developed a hernia some time in 2016 when he

was incarcerated at Macomb Correctional Facility (“MRF”), when he “noticed a

ripping feeling in his abdomen.” (FAC ¶ 51, PageID.226.) Plaintiff “was bedridden

for weeks,” and “developed a mass protruding from his abdomen that grew to

approximately the size of a baseball.” (Id.) Plaintiff sought medical care but “MRF

Healthcare Officials” claimed it was an overdeveloped muscle and that there was no

protrusion,” and “no additional care was provided.” (Id. ¶ 52, PageID.227.)

      In March 2018, Plaintiff “began developing a high fever, body aches, severe

swelling and redness in his leg, and burning pain in his leg.” (Id. ¶ 64, PageID.229.)

Plaintiff “recognized these symptoms as the same symptoms that were present

before his cellulitis diagnosis in 2013-2014” and “notified Defendant Healthcare

Officials” of his “history and the treatment required.” (Id.) “Defendant Healthcare

Officials insisted that Plaintiff only had the flu and refused to provide him with

proper treatment.” (Id. ¶¶ 64-65, PageID.229.) Plaintiff was finally transferred to an

external hospital on or about March 18, 2018, where he was diagnosed with cellulitis

a second time.” (Id. ¶¶ 66-67.) The hospital physician “ordered that Plaintiff see a

specialist once the infection had been treated and the swelling had receded in order

                                          5
to determine why the issue was recurring.” (Id. ¶ 67, PageID.229-30.) When Plaintiff

returned to MRF he was not provided with the proper antibiotics “for several days”

and “was not allowed to see a specialist to determine why the issue was recurring.”

(Id. ¶¶ 68-69, PageID.230.) Plaintiff contends that Corizon and Papendick “are

responsible for ensuring MDOC inmates see the necessary specialists to treat serious

medical needs” and “[p]ursuant to Corizon’s policy to deny necessary care for non-

medical reasons, like cost-saving, Defendant Papendick denied Plaintiff[] a

specialist visit.” (Id. ¶ 70, PageID.230.)

      Plaintiff alleges that he developed a second hernia in approximately April of

2018, and again sought care from MRF Healthcare Officials, who stated that they do

not treat hernias. (Id. ¶ 53, PageID.227.) Plaintiff alleges that Defendants Martino

and Adray “knew Plaintiff had a hernia as well as a golf ball sized mass sticking out

of his body and refused to follow up or prescribe any medication,” and as a result,

the hernia got worse. (Id.) Plaintiff asserts he filed a grievance on this issue. (Id.)

      In approximately August of 2018, Plaintiff again developed “the same

symptoms he had previously,” and informed “MRF Healthcare Officials … of his

two previous incidents with cellulitis and that the hospital physician had specifically

instructed him to inform the staff that the antibiotics available at MRF are

insufficient to treat this type of infection, so he must receive external care.” (Id. ¶

                                             6
71, PageID.230.) The “Defendant Healthcare Officials” instead gave Plaintiff

Tylenol and sent him back to his cell. (Id. ¶ 72, PageID.231.) Plaintiff continued to

present a fever and swollen red legs, and Defendant Farris, “[d]espite knowledge of

Plaintiff’s repeated problems and history, … merely instructed the nurses to give

him an antibiotic and send him back to his cell.” (Id. ¶ 73, PageID.231.) And “[w]hile

Farris stated she would follow up with Plaintiff about the problems he was

experiencing, she did not and neither did the nurses Duncan or Adray.” (Id.) Plaintiff

claims that Farris would “routinely wait several days” to see Plaintiff, and “[o]n

several occasions he had to go to the hospital as a result of these delays with one

hospital visit lasting a month.” (Id.)

      Plaintiff eventually “collapsed and had to be carried to healthcare, where

officials finally transferred him to the external hospital,” where he remained for two

weeks, receiving IV antibiotics. (Id. ¶¶ 74-75, PageID.231.) Plaintiff was then

transferred to Duane Waters hospital, an MDOC hospital, where “one of the John

Doe physicians made the decision to discontinue the IV antibiotics” and “sent

Plaintiff back to MRF with only oral antibiotics.” (Id. ¶ 75, PageID.232.)

      Upon Plaintiff’s return, he was reassigned from Farris to Martino as his

medical provider. (Id. ¶ 76, PageID.232.) Martino told Plaintiff that “he needed to

be on certain medications to strengthen his GI tract and prevent an internal

                                          7
infection,” but Plaintiff was not given the proper medication “[d]espite kiting and

requesting said medication[.]” (Id.) Plaintiff alleges that “Martino was aware of this

and acquiesced in the denial of prescribed medication despite knowledge of medical

necessity and need to treat Plaintiff.” (Id.) Plaintiff further complains that he was

still not allowed to see a specialist. (Id. ¶ 77, PageID.232-33.) He alleges that

“Defendant Corizon maintains a policy, practice, or custom that requires Defendant

Papendick to send prisoners to the hospital or a specialist but then refuses to follow

through with the prescribed and recommended treatment plans in order to save

money and minimize the amount of outside medical care provided to incarcerated

individuals.” (Id. ¶ 78, PageID.233.)

      In approximately December of 2018, Plaintiff’s second hernia ripped further,

“causing daily groin pain and difficulty using the restroom,” and Plaintiff was denied

care “from Defendants Healthcare Officials[.]” (Id. ¶ 54, PageID.227.) Plaintiff was

bedridden for several weeks because of the pain. (Id. ¶ 55, PageID.227.) He

continued to seek care and “MRF Healthcare Officials conducted an X-ray

examination,” but Plaintiff did not received a follow-up or results from the X-ray,

and although Plaintiff continued to seek medical care, “an MRF Healthcare Official

stated ‘I don’t know why you keep coming over. We aren’t going to help with a

hernia.’” (Id. ¶¶ 56-57, PageID.227-28.)

                                           8
      In approximately January of 2019, Plaintiff again developed symptoms of

suspected cellulitis, sought treatment from MRF Healthcare Officials, which was

denied for several days before Plaintiff was transferred to an external hospital again.

(Id. ¶ 79, PageID.233.) Plaintiff was examined by a specialist at the hospital who

could not properly diagnose Plaintiff while his infection was still active, but

“suspected that the infection was either cellulitis or a more severe form of

streptococcal.” (Id. at ¶ 80, PageID.233-34.) The hospital physician “ordered a long-

term antibiotic to prevent the infection from recurring, but specifically ordered that

Plaintiff also be placed on a probiotic” to avoid developing “a stomach infection.”

(Id. ¶ 81, PageID.234.) Plaintiff was denied access to probiotics” and his stomach is

“now in constant pain and his nutrition levels are off[.]” (Id. 82, PageID.234.)

      Plaintiff alleges that he has since (at some unspecified time) developed a third

hernia, causing “severe groin and testicular pain, … difficulties urinating [and] …

ongoing constipation,” which “Defendant Healthcare Officials” have treated by

“plac[ing] Plaintiff on eight pills of stool softener per day” which “has caused severe

diarrhea and even more pain.” (Id. ¶¶ 58-59, PageID.228.) “Plaintiff continued to

seek medical care and was given a second X-ray examination,” but “never received

a follow-up or result.” (Id. ¶ 60.)



                                          9
             2.    First Amendment Free Exercise of Religion Claim Against
                   MDOC Defendants Warren, Leduc, Tolley, Horton, and
                   Weston (Count III)

      Plaintiff alleges that MRF Warden Patrick Warren, URF Warden Connie

Horton, and MRF Defendants Robert Leduc, Julia Tolley, and Officer Weston

violated his First Amendment right to free exercise of religion by transferring him

from MRF to URF, which he claims “directly inhibits [his] ability to exercise his

religion, as it removed his access to certified Kosher meals, as well as Shabbat and

holiday services with Minyan[.]”1 (FAC, Count III, ¶¶ 174-87, PageID.255-57.)

      Plaintiff alleges that he is “an adherent of the Jewish faith,” and that “[i]n

addition to observing the Jewish Sabbath, the tenets of the Jewish faith also include

eating only [certified] Kosher meals and observing Shabbat and holiday services

with Minyan.” (FAC ¶¶ 175-76, PageID.255.) Plaintiff states that “MRF is the only

MDOC facility that can accommodate these important tenets of the Jewish faith,”

and that “URF and other MDOC facilities offer only non-certified Kosher meals and

basic Jewish Sabbath services.” (Id. ¶¶ 178-79, PageID.255.) Plaintiff claims that he

“was under an administrative hold preventing MDOC from transferring him to



1
  A minyan is “the quorum required for Jewish communal worship that consists of
ten male adults in Orthodox judaism and usually ten adults of either sex in
Conservative       and      Reform        judaism.”     https://www.merriam-
webster.com/dictionary/minyan.
                                       10
another facility due to the unique ability of MRF to accommodate Plaintiff’s

religious beliefs,” but that “[o]n or about July 30, 2019, [he] was actually transferred

to URF, in direct contradiction to the transfer hold[.]” (Id. ¶¶ 104, 180, 182,

PageID.239, 256.)

      Plaintiff alleges that prior to his transfer, on or about December 30, 2017,

Defendant Leduc “called Plaintiff a ‘fake ass Jew’ and threatened to place Plaintiff

on Security Threat Group (“STG”) status” – which Plaintiff alleges “entails a

significant reduction of freedoms and privileges” – “if Plaintiff did not sign off on

the transfer hold so that he could be transferred to another facility.” (FAC ¶¶ 85-86,

PageID.234-35.) Plaintiff then claims that in January of 2018, Defendant Leduc

called Defendant Tolley and told him to stop Plaintiff and ask him if he was a “real

Jew” and a gang member, and that on July 9, 2018, Leduc “threatened Plaintiff with

continued retaliation if Plaintiff did not sign off on the transfer hold.” (Id. ¶¶ 88-89,

PageID.235.) On April 5, 2019, Leduc made comments to Plaintiff such as “You’re

still here? I thought we got that hold off of you,” which Plaintiff alleges “insinuat[es]

that Defendants were attempting to get Plaintiff transferred and remove his religious

hold.” (Id. ¶ 91, PageID.236.)




                                           11
      Plaintiff alleges that on July 17, 2019, Defendant Tolley “asked Plaintiff if he

was a participant in the program hosted by The Aleph Institute,2 asked Plaintiff if he

was a ‘real Jew,’” “threatened Plaintiff with being transferred to another facility,”

and “also attempted to persuade Plaintiff to sign off on his transfer hold by promising

that, if he did, he would only be transferred to another unit, rather than the threatened

transfer to another facility if he did not,” but that “Plaintiff did not sign off on his

request.” (FAC ¶ 102, PageID.238-29.) Plaintiff claims that on July 21, 2019, he

filed a grievance regarding “Defendant Tolley’s threat of retaliatory transfer to

another facility and the resultant obstruction of Plaintiff’s ability to practice his

religious beliefs,” but on July 30, 2019, he was transferred to URF “in direct

contradiction to the transfer hold.” (Id. ¶¶ 103-04, PageID.239.) Plaintiff filed a

grievance regarding his transfer on July 31, 2019, which was subsequently denied

as a duplicate grievance. (Id. ¶ 108, PageID.240.) Plaintiff claims that his transfer

“would have to be approved by Warden Warren and Warden Horton,” and that they


2
  According to The Aleph Institute Mission Statement, “[t]he Aleph Institute is a
501c3 certified non-profit Jewish organization dedicated to assisting and caring for
the wellbeing of members of specific populations that are isolated from the regular
community: U.S. military personnel, prisoners, and people institutionalized or at risk
of incarceration due to mental illness or addictions. Aleph addresses their religious,
educational, and spiritual needs, advocates and lobbies for their civil and religious
rights, and provides support to their families at home left to fend for themselves.”
https://aleph-institute.org/wp/about/.

                                           12
“failed to intervene and acquiesced as supervisors when Defendants Leduc and

Trolley sought to have Plaintiff transferred to URF despite their knowledge that such

a transfer would severely restrict Plaintiff’s ability to freely exercise his religious

beliefs.” (Id. ¶ 184, PageID.256-57.)

      Plaintiff alleges that on November 4, 2019, he was “informed that the Kosher

oven at URF was broken and that the URF Kosher food prep line was using an

alternative oven that was not Kosher to prepare Kosher meals.” (FAC ¶ 139,

PageID.248-49.) He “brought this to the attention of Defendant Weston, but

Defendant Weston denied that this was true.” (Id.) Plaintiff claims that on December

9, 2019, he saw “firsthand that the Kosher oven was indeed broken and the Kosher

food was being prepared in an oven that was not Kosher,” and that he “again notified

Defendant Weston, and nothing was done to remedy the problem.” (Id. ¶ 140,

PageID.249.) Plaintiff filed a grievance regarding the lack of a Kosher oven for

Kosher meal prep.” (Id. ¶ 141, PageID.249.) Defendant Weston tried to persuade

Plaintiff to drop the grievance, but he refused. (Id. ¶ 142, PageID.249.) Weston

subsequently forced Plaintiff to work the “non-Kosher” food line in January 2020.

(Id. ¶¶ 149-51, PageID.250-51.)




                                          13
             3.     First Amendment Retaliation and Conspiracy by All MDOC
                    Defendants Except Wardens Horton and Warren and Nurses
                    Duncan and Adray (Counts IV and V)

      Plaintiff alleges in Count IV of his First Amended Complaint that all MDOC

Defendants (except Wardens Horton and Warren, and Nurses Duncan and Adray)

retaliated against Plaintiff for filing grievances by:

          • transferring Plaintiff to another facility so as to deliberately inhibit his
            ability to freely exercise his religion;

          • denying Plaintiff access to food that satisfies the requirements of his
            religious beliefs;

          • improperly confiscating or damaging Plaintiff’s personal property;

          • filing and upholding false misconduct charges against Plaintiff which
            resulted in an unjustified loss of privileges; and

          • conducting excessive and unreasonable searches of Plaintiff’s person
            and cell.

(FAC ¶ 193, PageID.258.) Plaintiff also claims that Defendants Warren, Russell and

Taylor rejected Plaintiff’s grievances out of retaliation for his protected conduct of

filing grievances (id. ¶¶ 100-01, PageID.237-38), and that Defendant Weems “tore

the covers off of two religious books, ripped Plaintiff’s playing cards, and

confiscated various other belongings,” stating that “he had been sent by his Sergeant

because the administration was upset that Plaintiff had been writing grievances.” (Id.

¶¶ 118-19, PageID.242-43.) Weems then wrote Plaintiff a class one misconduct

                                           14
ticket, alleging that he found six tattoo needles in Plaintiff’s footlocker, and Plaintiff

alleges that Defendant Descroche refused to intervene when he reviewed the ticket.

(Id. ¶¶ 120-21, PageID.243.) Weems also wrote Plaintiff a class two misconduct

ticket for being out of place without permission, and Defendant Sturm upheld the

ticket. (Id. ¶¶ 125-126, PageID.244-45.) Both tickets were upheld at the subsequent

hearings. (Id. ¶¶ 129-30, PageID.246-47.) Plaintiff also claims that Defendants

Magayhee and Coullard delayed Plaintiff so that he could not collect his items

ordered from the store “as part of the ongoing retaliation.” (Id. ¶ 128, PageID.245-

46.)

       Plaintiff further claims in Count V that those same MDOC Defendants (again,

all MDOC Defendants except Warren, Horton, Adray, and Duncan) conspired to

deprive Plaintiff of his constitutional rights, stating that “[o]n multiple occasions,

individual defendants carrying out retaliatory actions against Plaintiff made verbal

comments that the retaliation was a result of other defendants indicating that Plaintiff

had been filing grievances,” and that Plaintiff “has repeatedly sought assistance from

supervisors, up to and including the Wardens of MRF and URF and their staff, and

no assistance has been granted.” (FAC ¶ 201, PageID.260.)

       B.    The MDOC Defendants’ Motion to Dismiss (ECF No. 32)

       On February 12, 2021, the MDOC Defendants filed a partial Motion to

                                           15
Dismiss Plaintiff’s Amended Complaint. (ECF No. 32, Defs.’ Mot.) 3 The MDOC

Defendants first argue that Plaintiff’s “wide-ranging” complaint violates the Federal

joinder rules because Plaintiff attempts to combine many unrelated claims against

many different defendants at two different facilities. The MDOC Defendants next

contend that Plaintiff fails to state an Eighth Amendment deliberate indifference

claim against Defendants Adray and Duncan regarding his claim that they failed to

treat his streptococcal infections. The MDOC Defendants further argue that the

alleged mere denial of an administrative grievance or failure to supervise fails to

state a claim against Defendants Warren, Horton, Russell, Greason, Steece, Taylor,

Evans, Balbierz, and Descroche, and that Plaintiff does not allege that any of the

MDOC Defendants denied him Kosher meals when he was transferred to URF.

Finally, the MDOC Defendants assert that Plaintiff fails to state a conspiracy claim,

fails to plead that claim with particularity, and that the claim is barred by the intra-

corporate conspiracy doctrine.

      On March 5, 2021, Plaintiff filed a Response in Opposition to the MDOC

Defendants’ Motion to Dismiss. (ECF No. 34, Pl.’s Resp.) Plaintiff first argues that



3
  The Court notes that this motion is more properly titled a “Partial Motion to
Dismiss” because, as discussed herein, the MDOC Defendants do not directly
address all claims against them or all the retaliation claim against all MDOC
Defendants.
                                      16
the First Amended Complaint satisfies the joinder rules because “the entirety of

Plaintiff’s constitutional violation claims arise out of Defendants’ denial of medical

care.” (Id. at p. 8, PageID.571 (emphasis added).) Plaintiff also contends that he has

pleaded the necessary factual allegations to state constitutional claims against all of

the MDOC Defendants. Finally, Plaintiff contends he has sufficiently stated a

conspiracy claim against the MDOC Defendants.

      The MDOC Defendants did not file a reply brief.

                             II. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. To state

a claim, a complaint must provide a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does

not need detailed factual allegations’ but should identify ‘more than labels and

conclusions.’” Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). The court “need

                                          17
not accept as true a legal conclusion couched as a factual allegation, or an

unwarranted factual inference.” Id. at 539 (internal citations and quotation marks

omitted); see also Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Morgan v. Church’s Fried Chicken,

829 F.2d 10, 12 (6th Cir. 1987)). In other words, a plaintiff must provide more than

a “formulaic recitation of the elements of a cause of action” and his or her “[f]actual

allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555-56. The Sixth Circuit has explained that “[t]o survive a

motion to dismiss, a litigant must allege enough facts to make it plausible that the

defendant bears legal liability. The facts cannot make it merely possible that the

defendant is liable; they must make it plausible.” Agema v. City of Allegan, 826 F.3d

326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). It is

the defendant who “has the burden of showing that the plaintiff has failed to state a

claim for relief.” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015).

                                  III. ANALYSIS

      A.     Whether Plaintiff’s FAC Violates Fed. R. Civ. P. Joinder Rules

      The MDOC Defendants argue that Plaintiff’s FAC is in violation of the federal

rules governing joinder, Fed. R. Civ. P. 18 and 20, claiming that Plaintiff has

attempted to combine into one lawsuit many unrelated claims against many different

                                          18
defendants. (Defs.’ Mot. at pp. 9-10, PageID.543-44.) Defendants assert that the

majority of Plaintiff’s claims relate to alleged constitutional violations concerning

his medical care while incarcerated, but that he also asserts claims for various forms

of retaliation against defendants not involved in the medical claims, and First

Amendment free exercise of religion claims at two different facilities. (Id.) The

MDOC Defendants argue that these different claims belong in different suits, and

that the Court should sever the unrelated Eighth Amendment claims and Defendants

in this case. (Id.)

       In response, Plaintiff states that:

       In this case, the entirety of Plaintiff’s constitutional violation claims
       arise out of Defendants’ denial of medical care. Plaintiff’s retaliation
       claims against defendants not directly involved in the medical claims
       arise as a result of Plaintiff filing grievances after being denied
       medical care. All of Plaintiff’s claims arise out of the same series of
       occurrences, namely the denial of medical care and Plaintiff filing
       grievances as a result.

(Pl.’s Resp. at p. 8, PageID.571 (emphases added).) 4 Based on this unequivocal

statement, the Court may find that Plaintiff is abandoning or withdrawing his claims

in Count III (First Amendment – Free Exercise of Religion), and any retaliation and


4
 The Court further notes that, consistent with this assertion, the “Statement of Facts”
section in Plaintiff’s Response brief only addresses Plaintiff’s medical care by the
Corizon Defendants, and contains no allegations regarding any of the MDOC
Defendants or regarding non-medical care claims. (See Pl.’s Resp. at pp. 1-6,
PageID.565-69.)
                                          19
conspiracy claims in Counts IV and V that are not based on the alleged denial of

medical care. (See id. at p. 9, PageID.572 (“the acts alleged are related in that the

retaliation claim resulted from Plaintiff’s grievances having to do with his Eighth

Amendment claim of Deliberate Indifference to Serious Medical Need”).) See

Bazinski v. JPMorgan Chase Bank, N.A., No. 13-14337, 2014 WL 1405253, at *2

(E.D. Mich. Apr. 11, 2014) (“Claims left to stand undefended against a motion to

dismiss are deemed abandoned.”) (citing Mekani v. Homecomings Fin., LLC, 752 F.

Supp. 2d 785, 797 (E.D. Mich. 2010)), aff’d, 597 F. App’x 379 (6th Cir. 2015); see

also Carroll v. Lamour, No. 20-10879, 2021 WL 1207359, at *2 (E.D. Mich. Mar.

31, 2021) (finding that plaintiff’s failure to mention any other claim, beside her

excessive force claim, resulted in an abandonment of all of her other claims). This

affirmative abandonment of the merits of these other, “non-medical treatment”

claims, renders the MDOC Defendants’ request to sever the unrelated claims and

defendants as moot.

      However, even if, despite Plaintiff’s unequivocal assertion in his Response

brief, Plaintiff still seeks to maintain his claims against the MDOC Defendants in

Count III and retaliation and conspiracy claims that are not based on the alleged

denial of medical care in Counts IV and V, the Court finds that these unrelated claims



                                         20
and defendants nevertheless should be dismissed. Under Federal Rule of Civil

Procedure 21, the Court may dismiss or sever parties and claims in a civil action:

      Misjoinder of parties is not a ground for dismissing an action. On
      motion or on its own, the court may at any time, on just terms, add or
      drop a party. The court may also sever any claim against a party.

Fed. R. Civ. P. 21. While the joinder of claims, parties and remedies is “strongly

encouraged” when appropriate to further judicial economy and fairness, United Mine

Workers of America v. Gibbs, 383 U.S. 715, 724 (1966), this does not mean that

parties should be given free reign to join multiple defendants and multiple claims

into a single suit when the claims are unrelated, or to proceed with multiple

defendant litigation on unrelated claims in order to circumvent the filing fee

requirements for federal civil actions or the PLRA’s three strikes provision. See

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Patton v. Jefferson Corr. Ctr.,

136 F.3d 458, 464 (5th Cir. 1998).

      Fed. R. Civ. P. Rule 20(a) limits the joinder of parties in a single lawsuit,

whereas Fed. R. Civ. P. 18(a) limits the joinder of claims. Rule 18(a) states: “A party

asserting a claim ... may join, as independent or alternative claims, as many claims

as it has against an opposing party.” Fed. R. Civ. P. 18(a). Rule 20(a)(2) governs

when multiple defendants may be joined in one action, and provides:

      Persons ... may be joined in one action as defendants if: (A) any right
      to relief is asserted against them jointly, severally, or in the alternative
                                          21
      with respect to or arising out of the same transaction, occurrence, or
      series of transactions or occurrences; and (B) any question of law or
      fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2). Where multiple parties are named, the analysis under Fed.

R. Civ. P. Rule 20 precedes that under Fed. R. Civ. P. Rule 18:

      Rule 20 deals solely with joinder of parties and becomes relevant only
      when there is more than one party on one or both sides of the action. It
      is not concerned with joinder of claims, which is governed by Rule 18.
      Therefore, in actions involving multiple defendants Rule 20 operates
      independently of Rule 18...
      Despite the broad language of Rule 18(a), plaintiff may join multiple
      defendants in a single action only if plaintiff asserts at least one claim
      to relief against each of them that arises out of the same transaction or
      occurrence and presents questions of law or fact common to all ...”
Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009) (quoting Garcia

v. Munoz, 2008 WL 2064476, *3 (D.N.J. May 14, 2008) (quoting, Charles Allen

Wright, Arthur R. Miller, Mary Kay Kane, 7 Federal Practice & Procedure Civil 3d,

§ 1655)).

      Therefore, “a civil plaintiff may not name more than one defendant in his

original or amended complaint unless one claim against each additional defendant is

transactionally related to the claim against the first defendant and involves a

common question of law or fact.” Proctor, 661 F. Supp. 2d at 778; see also George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“A buckshot complaint that would be

rejected if filed by a free person - say, a suit complaining that A defrauded the

                                         22
plaintiff, B defamed him, C punched him, D failed to pay a debt, and E infringed his

copyright, all in different transactions - should be rejected if filed by a prisoner.”).

A federal court may consider many different factors when determining whether civil

rights claims arise from the same transaction or occurrence, including, “the time

period during which the alleged acts occurred; whether the acts ... are related;

whether more than one act ... is alleged; whether the same supervisors were involved,

and whether the defendants were at different geographical locations.” Proctor, 661

F. Supp. 2d at 778 (quoting Nali v. Michigan Dep’t of Corrections, No. 07-10831,

2007 WL 4465247, * 3 (E.D. Mich. Dec. 18, 2007)).

      In this case, Plaintiff’s First Amendment Free Exercise of Religion claim and

his retaliation and conspiracy claims not based on his medical care, asserted against

the non-healthcare employee MDOC Defendants, are unrelated to his Eighth

Amendment deliberate indifference claims against Defendants Adray and Duncan

and the Corizon Defendants. The two sets of claims concern different facts, different

defendants, and at times different institutions, and do not meet the transactional

relatedness requirement of Rule 20. Given such difference, the Court finds that

joinder of the multiple claims and multiple defendants in one civil rights case is

inappropriate.



                                          23
      Rule 21 provides two remedial options for misjoinder: (1) misjoined parties

may be dropped on such terms as are just; or (2) any claims against misjoined parties

may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Global

Group, L.P., 541 U.S. 567, 572-73 (2004). Several federal courts have interpreted

“on just terms” to mean “without gratuitous harm to the parties.” See Harris v. Gerth,

No. 08-CV-12374, 2008 WL 5424134, *5 (E.D. Mich. Dec. 30, 2008) (citing cases).

Some of Plaintiff’s claims may be barred by limitations if they are dismissed at this

time, but some, including claims related to Plaintiff’s transfer from MRF to URF,

would not be barred. The dates the grievances were allegedly denied, and thus the

date Plaintiff could have brought his claims, are not alleged in the FAC. The Court

finds that, even if Plaintiff had not affirmatively abandoned or withdrawn his non-

medical-care claims in Counts III, IV and V of his FAC, dismissal of the multiple

claims involving different defendants, rather than severance, is the more appropriate

course of action. The Court therefore dismisses the First Amendment Free Exercise

of Religion claim (Count III), and the retaliation and conspiracy claims in Counts IV

and V that are not based on alleged inadequate medical care, along with the

corresponding defendants, based upon misjoinder. This dismissal is without

prejudice.



                                         24
      As a result, Plaintiff’s only remaining claims against the MDOC Defendants

would be his Eighth Amendment claims against MDOC Defendants Adray and

Duncan, and his retaliation and/or conspiracy claims related to the alleged denial of

medical care to Plaintiff in Counts IV and V. The Court will now address those

remaining claims.

      B.     Plaintiff’s Eighth Amendment Deliberate Indifference Claims
             Against Defendants Adray and Duncan

      The MDOC Defendants argue that Plaintiff has failed to state a claim of

Eighth Amendment deliberate indifference against Defendants Adray and Duncan

regarding his claim that those defendants failed to treat his streptococcal infections.

(Defs.’ Mot. at pp. 12-14, PageID.546-48.) Plaintiff pleads, with regard to his

streptococcal infections, that “[d]espite knowledge of Plaintiff’s repeated problems

and history, [Corizon] Defendant Farris merely instructed the nurses to give him an

antibiotic and send him back to his cell. While Farris stated that she would follow

up with Plaintiff about the problems he was experiencing, she did not and neither

did the nurses Duncan or Adray.” (FAC ¶ 73, PageID.231.) This is the sole allegation

against Defendants Duncan or Adray, or even against “nurses” in general, with

regard to Plaintiff’s streptococcal infection claim in Count II.5


5
  As this Court explained in its prior Opinion and Order in this case, general
allegations regarding “the Healthcare Officials” collectively are insufficient and
                                      25
      To state a cognizable Eighth Amendment claim, “a prisoner must allege acts

or omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). To prevail on a claim

of deliberate indifference, a plaintiff must satisfy objective and subjective

components. Farmer v. Brennen, 511 U.S. 825, 834 (1994). The objective

component requires the existence of a “sufficiently serious” medical need, while the

subject component requires that prisoner officials had “a sufficiently culpable state

of mind in denying medical care.” Blackmore v. Kalamazoo Cnty., 390 F.3d 890,

895 (6th Cir. 2004). The subjective component requires a showing that each

defendant “subjectively perceived facts from which to infer substantial risk to the

prisoner, that he did in fact draw the inference, and that he then disregarded that risk”

by failing to take reasonable measures to abate it. Comstock v. McCrary, 273 F.3d


defendants cannot be held liable under § 1983 unless Plaintiff has alleged that each
defendant was personally involved in the alleged constitutionally inadequate
medical care provided to Plaintiff or that each defendant otherwise encouraged or
condoned others in providing such inadequate medical care. (Opinion and Order at
pp. 28-30, PageID.459-61, citing, in part, Boxill v. O’Grady, 935 F.3d 510, 518 (6th
Cir. 2019) (“Summary reference to a single, five-headed ‘Defendants’ does not
support a reasonable inference that each Defendant is liable for retaliation.”).)
       Plaintiff further alleges that “Defendants Adray, Farris, Martino and Duncan,
with knowledge of Plaintiff’s serious medical needs, denied medical treatment to
Plaintiff.” (FAC ¶ 62, PageID.228.) However, this general allegation fails to state
when, how or what each, or indeed any, of these defendants did to “den[y] medical
treatment to Plaintiff,” and thus fails to support Plaintiff’s deliberate indifference
claim.
                                           26
693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at 837). A plaintiff need not show

that the defendant acted with the very purpose of causing harm, but most show

something greater than negligence or malpractice. Farmer, 511 U.S. at 835, The

standard has generally been equated with one of “recklessness.” Id. at 836.

Importantly, “the subjective component of a deliberate indifference claim must be

addressed for each officer individually.” Phillips v. Roane Cnty., Tenn., 534 F.3d

531, 542 (6th Cir. 2008) (alternations incorporated) (quoting Garretson v. City of

Madison Heights, 407 F.3d 789, 797 (6th Cir. 2005)). “So the evidence must show

that the specific individual was aware of facts from which he or she could infer a

substantial risk of serious harm.” Winkler v. Madison Cnty., 893 F.3d 877, 891 (6th

Cir. 2018).

      The MDOC Defendants argue that this Court has evaluated Plaintiff’s claim

regarding this same alleged conduct with regard to Corizon Defendant Farris and

granted Farris’s motion to dismiss this claim. (Defs.’ Mot. at pp. 13-14, PageID.547-

48.) (See Opinion and Order at pp. 31-33, PageID.462-64.) Specifically, this Court

held that, accepting all of Plaintiff’s allegations against Farris as true – that she

“merely instructed the nurses to give [Plaintiff] an antibiotic and send him back to

his cell,” and that while she “stated that she would follow up with Plaintiff about the

problems he was experiencing, she did not and neither did the nurses Duncan and

                                          27
Adray” – were insufficient to plead an Eighth Amendment claim with regard to

Farris’s treatment of Plaintiff, because “he was prescribed an antibiotic, and while

he complains treatment was not prompt or as timely as he thinks it should have been,

he does not plead an absence of medical care or treatment.” (Opinion and Order at

pp. 32-33, PageID.463-64.) The MDOC Defendants contend that Plaintiff’s claims

against MDOC Defendants Adray and Duncan, based on these same allegations,

similarly should be dismissed. (Defs.’ Mot. at p. 14, PageID.548.)

      The Court agrees, and finds that Plaintiff fails to state a claim against MDOC

Defendants Adray and Duncan regarding Plaintiff’s claim in Count II that they failed

to treat his streptococcal infections.

      However, the Court notes that Plaintiff also pleads that Defendant Adray,

along with Corizon Defendant Martino, in April 2018 “knew Plaintiff had a hernia

as well as a golf ball sized mass sticking out of his body and refused to follow up or

prescribe any medication” and “[a]s a result the hernia got worse.” (FAC ¶ 53,

PageID.227). The MDOC Defendants have not addressed this claim against

Defendant Adray in their motion to dismiss, perhaps because this is the sole claim

the Court, accepting Plaintiff’s allegations as true, permitted to go forward against

Defendant Martino. (See Opinion and Order at p. 35, PageID.466 (finding Plaintiff

sufficiently pleaded an Eighth Amendment violation against Defendant Martino

                                         28
based on her alleged denial of care regarding this April of 2018 incident only).) The

Court finds that this Eighth Amendment claim against Defendant Adray, related to

Plaintiff’s alleged denial of care for his hernia in April of 2018 in Count I, will be

permitted go forward.

      C.     Plaintiff’s Claims Against the Non-Healthcare MDOC Defendants

      The MDOC Defendants argue that claims against several of the non-

healthcare MDOC Defendants should be dismissed for failure to state a claim.

             1.    MDOC Defendants Horton, Warren and Russell

      The MDOC Defendants argue that Plaintiff’s only claims against Defendant

Wardens Horton and Warren, and Defendant Grievance Manager Russell, are that

they denied Plaintiff’s grievances or failed to supervise their employees, and that

such claims do not constitute actionable unconstitutional behavior. (Defs.’ Mot. at

pp. 15-16, PageID.549-50.)

      Plaintiff responds that his “allegations against non-healthcare MDOC

Defendants are pleaded in relation to the retaliatory and acquiescing nature of their

conduct and not a mere failure to act.” (Pl.’s Resp. at p. 14, PageID.577.) Plaintiff

asserts that “Defendants Warren and Russell knowingly consented to the

unconstitutional conduct of healthcare officials,” and thus “had knowledge of the

unconstitutional conduct by healthcare officials and further acquiesced in retaliatory

                                         29
conduct.” (Id., citing FAC ¶ 100.) Plaintiff does not address his claim against

Defendant Horton.

      Looking at the FAC, Defendants Horton, Warren and Russell are only

mentioned in a handful of paragraphs in the body of the FAC:

      100. Defendant Warden Warren reviewed the grievances 6 and upheld
      the wrongful rejection of the grievance[s]. Defendant Richard Russell,
      the manager of the grievance section of the office of legal affairs for the
      MDOC, also upheld the wrongful rejection. Despite Defendant Taylor,
      Defendant Warren and Defendant Russell’s explicit knowledge that
      Plaintiff had been prescribed medication by a doctor and was being
      refused the medication by healthcare, Defendants rejected Plaintiff’s
      grievances and acted out of retaliation for Plaintiff’s protected conduct
      of filing grievances and with deliberate indifference to his serious
      medical need by permitting healthcare to deny medication prescribed
      by a doctor for a diagnosed medical condition. Defendants are
      supervisors and administrators for the MDOC and have failed to
      intervene and acquiesced in the unconstitutional behavior of their
      subordinates in denying care to Plaintiff despite Plaintiff properly filing
      a grievance on the issue. This process continuously happens and
      demonstrates the futility of grievance system as orchestrated by the
      officials of the MDOC.

                                         ***

      108. On or about July 31, 2019, Plaintiff filed a grievance pertaining to
      the actual retaliatory transfer and the resultant intentional obstruction
      of Plaintiff’s ability to practice his religious beliefs. Plaintiff’s
      grievance was denied as a duplicate, despite the fact that it was clearly

6
  In the preceding paragraphs of the FAC, Plaintiff pleads that he filed grievances
regarding his medical care on April 12, 2018, May 11, 2018, May 30, 2018, February
20, 2019, March 18, 2019, and one more without date. (FAC ¶¶ 92-94, 96-97, 99,
PageID.236-37). Plaintiff also claims that he filed other, non-healthcare related
grievances. (Id. ¶¶ 95, 98, PageID.236-37.)
                                         30
      not the same issue as Plaintiff was no longer under a threat of retaliatory
      transfer, but had now indeed been transferred to a known disciplinary
      facility where he would not be permitted to practice his religious
      beliefs. Plaintiff’s grievance was denied by Defendant Taylor and
      approved by Defendant Greason. After appealing to step three,
      Defendant Russell upheld the rejection of Plaintiff’s grievance
      regarding the retaliatory transfer to URF.

                                          ***

      110. On or about August 19, 2019, Plaintiff sent a letter to Warden
      Defendant Warren, explaining the difficulties he had faced in filing
      legitimate grievances. Plaintiff requested that Defendant Warren see
      to it that his grievances be processed properly. No response was
      received and no action was taken in response to Plaintiff’s letter.

      111. Defendant Warden Horton then assumed the position of Warden
      and began denying Plaintiff’s grievances without reason. Each step
      Plaintiff provided the necessary receipts and disbursements regarding
      his guitar yet Defendant Warden Horton ignored them and continued
      to deny Plaintiff’s grievances.

                                          ***

      184. In order for Plaintiff to be transferred from MRF to URF, the
      transfer would have to be approved by Warden Warren and Warden
      Horton. Accordingly, these Defendants failed to intervene and
      acquiesced as supervisors when Defendants Leduc and Tolley sought
      to have Plaintiff transferred to URF despite their knowledge that such
      a transfer would severely restrict Plaintiff’s ability to freely exercise his
      religious beliefs.

(FAC ¶¶ 100, 108, 110-11, 184, PageID.237-38, 241, 256-57 (emphases added).)

      “A defendant cannot be held liable under section 1983 on a respondeat

superior or vicarious liability basis.” Street v. Corrections Corp. of America, 102

                                           31
F.3d 810, 818 (6th Cir. 1996) (quoting Harvey v. Harvey, 949 F.2d 1127, 1129-30

(11th Cir. 1992)). Rather, an individual's “liability under § 1983 must be based on

active unconstitutional behavior and cannot be based upon ‘a mere failure to act.’”

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoting Salehpour v. Univ. of

Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). “Because § 1983 liability cannot be

imposed under a theory of respondeat superior, proof of personal involvement is

required for a supervisor to incur personal liability.” Miller v. Calhoun Cnty., 408

F.3d 803, 817 n.3 (6th Cir. 2005). Moreover, the plaintiff must allege the defendant’s

“personal involvement in the allegedly unconstitutional acts” themselves. Hyman v.

Officer Clyde Lewis, No. 19-11821, 2021 WL 795568, at *3 (E.D. Mich. Mar. 2,

2021) (emphasis added). See also Frazier v. Michigan, 41 F. App’x 762, 764 (6th

Cir. 2002) (holding that to state a valid Section 1983 claim, “a complaint must allege

that the defendants were personally involved in the alleged deprivation of federal

rights”). Accordingly, the law is clear that merely being aware of an alleged

constitutional violation and failing to “take appropriate action ... is insufficient to

impose liability on supervisory personnel under § 1983.” Poe v. Haydon, 853 F.2d

418, 429 (6th Cir. 1988). This is not to say that a prison administrator could never

be liable for any act of his subordinates. A supervisor may be deemed to be “actively

involved” in unconstitutional conduct if he “encouraged the specific incident of

                                          32
misconduct or in some other way directly participated in it.” Peatross v. City of

Memphis, 818 F.3d 233, 242 (6th Cir. 2016) (emphasis added).

      Plaintiff does not allege that Defendants Warren, Horton or Russell are

medical providers, or that they had the training necessary to evaluate Plaintiff’s

specific medical needs. Thus, his claims against these defendants boils down to an

assertion that they were a supervisor who failed to take the action Plaintiff was

requesting. However, in Peatross v. City of Memphis, 818 F.3d 233 (6th Cir. 2016),

the Sixth Circuit stated, “[s]upervisors are often one step or more removed from the

actual conduct of their subordinates; therefore, the law requires more than an

attenuated connection between the injury and the supervisor’s alleged wrongful

conduct[...] Consequently, a mere failure to act will not suffice to establish

supervisory liability.” Id. at 241. That is precisely the case here; Plaintiff’s

constitutional complaints are about the alleged denial of medical care for his hernia

and streptococcal infections. Those decisions were made by Corizon’s medical

professionals, not the MDOC’s administrators. Plaintiff does not allege that

Defendants Warren, Horton or Russell directed the medical providers to take (or not

take) any particular action. Nor does he allege that these defendants interfered in any

way with the normal course of providing medical care within the MDOC.



                                          33
      Nor are Plaintiff’s allegations that Warren, Horton or Russell failed to address

his complaints adequately or respond to his grievances sufficient to state a claim for

relief under section 1983. While a prisoner has a First Amendment right to file

grievances against prison officials, see Herron v. Harrison, 203 F.3d 410, 415 (6th

Cir. 2000), “the First Amendment does not impose any affirmative obligation on the

government to listen, [or] to respond [to]” such a petition. See Smith v. Ark. State

Highway Employees, Local 1315, 441 U.S. 463, 464-65 (1979); Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999) (“A citizen’s right to petition the government does not

guarantee a response to the petition or the right to compel government officials to

act on or adopt a citizen’s views.”). Moreover, a prisoner does not have a

constitutionally protected interest in a jail or prison grievance procedure or the right

to an effective procedure. Walker v. Michigan Dep’t of Corrs., 128 F. App’x 441,

445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003)

(collecting cases). Further, an alleged failure to take corrective action in response to

an inmate grievance or complaint does not supply the necessary personal

involvement for § 1983 liability on any underlying claim. See Lee v. Mich. Parole

Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (“Section 1983 liability may not be

imposed simply because a defendant denied an administrative grievance or failed to

act based upon information contained in the grievance.”). “The mere denial of a

                                          34
prisoner’s grievance states no claim of constitutional dimension,” Alder v. Corr.

Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003), “as there is no inherent

constitutional right to an effective prison grievance procedure.” Keenan v. Marker,

23 F. App’x 405, 407 (6th Cir. 2001) (citing Hewitt v. Helms, 459 U.S. 460, 467

(1983)); see also Martin v. Harvey, 14 F. App’x 307, 309 (6th Cir. 2001) (observing

that the denial of a grievance complaining of inadequate medical care “is not the

same as the actual denial of a request to receive medical care”). Accordingly, to the

extent that Plaintiff is dissatisfied with the investigation of his complaints and the

responses to his grievances, he fails to state a claim on which relief may be granted.

See Carlton v. Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003) (“Although a prisoner

has a First Amendment right to file grievances against prison officials, a state has no

federal due process obligation to follow all of its grievance procedures.”) (internal

citations omitted); Proctor, 661 F. Supp. 2d at 766-67.

      In sum, because Defendants Warren, Horton and Russell are not alleged to

have any personal involvement in the medical decisions at issue, nor to have actively

encouraged or interfered with those medical decisions, Plaintiff’s § 1983 claims

against them fails. See Winkler, 893 F.3d at 898 (mere knowledge of an inmate’s

medical condition was insufficient to find supervisors deliberately indifferent).

Plaintiff’s claims against Defendants Warren, Horton and Russell are dismissed.

                                          35
             2.    MDOC Defendants Greason, Steece, Taylor, Evans,
                   Balbierz, and Descroche

      The MDOC Defendants also argue that, to the extent Plaintiff’s Amended

Complaint alleges that Defendants Greason, Steece, Taylor, Evans, Balbierz, and

Descroche failed to address Plaintiff’s grievances or complaints, those claims fail as

a matter of law for the reasons set forth above. (Defs.’ Mot. at pp. 17-18,

PageID.551-52.)

      Plaintiff does not respond to this argument, and indeed does not even mention

Defendants Greason, Steece, Evans, or Balbierz in his Response (and only mentions

Defendants Taylor and Descroche in passing when discussing other defendants).

Plaintiff is thus deemed to have abandoned any claims against Defendants Greason,

Steece, Taylor, Evans, Balbierz, and Descroche regarding their alleged failure to

address Plaintiff’s grievances or complaints. “The Sixth Circuit has held that a

party’s failure to respond to or oppose an issue raised in a Rule 12(b)(6) motion may

result in waiver of the issue.” Hazime v. Fox TV Stations, Inc., No. 12-cv-15072,

2013 WL 4483485, at *8 (E.D. Mich. Aug. 19, 2013) (quoting Simpson v. G4S

Secure Solution (USA), Inc., No. 12-2875, 2013 WL 2014493, *3 (W.D. Tenn. May

13, 2013)) (citing Allstate Ins. Co. v. Global Med. Billing, Inc., 520 F. App’x 409,

412 (6th Cir. 2013); Humphrey v. U.S. Attorney Gen.’s Office, 279 F. App’x 328,

331 (6th Cir. 2008)).
                                         36
      Even considering this argument, for the same reasons as discussed above with

respect to Defendants Warren, Horton, and Russell, the Court finds that Plaintiff’s

claims that Defendants Greason, Steece, Taylor, Evans, Balbierz, and Descroche

failed to properly or adequately respond to his grievances fails to state a claim on

which relief may be granted, and those claims are dismissed. See also O’Brien v.

Mich. Dep’t of Corr., 592 F. App’x 338, 341 (6th Cir. 2014) (holding that a

defendant’s denial of an administrative grievance was “insufficient to show personal

involvement in the alleged unconstitutional conduct as required to state a claim

under § 1983”); Johnson v. Aramark, 482 F. App’x 992, 993 (6th Cir. 2012) (“the

denial of a grievance or the failure to act upon the filing of a grievance is insufficient

to establish liability under § 1983”).

      D.     Plaintiff’s Conspiracy Claim

             1.     Failure to state a claim

      Plaintiff asserts a civil conspiracy claim against all of the MDOC Defendants

except Defendant Wardens Warren and Horton, and the two MDOC healthcare

Defendants, Nurses Adray, and Duncan. (FAC Count V, PageID.259-60.) Plaintiff

also does not assert this claim against the Corizon Defendants. (Id.) Plaintiff alleges

in support of this claim that:



                                           37
      199. At all times relevant, Plaintiffs [sic] had a clearly established right
      to be free from conspiracy to violate his constitutional right to be free
      from retaliation for engaging in protected conduct.

      200. At all times relevant herein, Defendants were acting under the
      color of law and were required to obey the laws of the United States.
      Defendants agreed to retaliate against Plaintiff for his engagement in
      protected conduct.

      201. Defendant Officers’ actions demonstrate a broad conspiracy to
      deprive Plaintiff of his constitutional rights. On multiple occasions,
      individual defendants carrying out retaliatory actions against Plaintiff
      made verbal comments that the retaliation was a result of other
      defendants indicating that Plaintiff had been filing grievances. In
      addition, Plaintiff has repeatedly sought assistance from supervisors, up
      to and including the Warden’s [sic] of MRF and URF and their staff,
      and no assistance has been granted. Given the wide range of
      coordinated retaliatory actions taken against Plaintiff, and the many
      people who have turned a blind eye to Plaintiff’s suffering, it is apparent
      that Defendants conspired to deprive Plaintiff of his rights.

      202. Defendant Officers’ actions and inactions constitute an
      impermissible conspiracy to deprive an individual of their rights to be
      free from retaliation for protected conduct in violation of 42 U.S.C §
      1983 and the First Amendment to the United States Constitution.

      203. As a proximate result of the illegal and unconstitutional acts of the
      Defendants, Plaintiff was harmed and suffered damages for his
      physical, mental, emotional injury and pain, mental anguish,
      humiliation, and embarrassment.

(FAC, PageID.269-60.)

      Defendants contend that Plaintiff fails to adequately plead an actionable civil

conspiracy claim. To prove a civil conspiracy, Plaintiff must show that “there was a

single plan, that the alleged coconspirator shared in the general conspiratorial
                                       38
objective, and that an overt act was committed in furtherance of the conspiracy that

caused injury to the complainant.” Spadafore v. Gardner, 330 F.3d 849, 854 (6th

Cir. 2003) (quoting Hooks v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985)). “It is well-

settled that conspiracy claims must be pled with some degree of specificity and that

vague and conclusory allegations unsupported by material facts will not be sufficient

to state such a claim under § 1983.” Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th

Cir. 1987). However, the Sixth Circuit “do[es] not require direct evidence; it is

enough to produce circumstantial evidence sufficient to reasonably infer the

existence of a conspiracy.” Jacobs v. Alam, 915 F.3d 1028, 1043 (6th Cir. 2019).

Defendants assert that Plaintiff’s allegations are conclusory and speculative, and that

he merely alleges events that occurred over a period of time involving numerous

individuals and multiple prisons and administrative offices, but that he has no

allegations establishing a link between the alleged conspirators or any agreement

between them. (Defs.’ Mot. at p. 20, PageID.554.)

      Plaintiff broadly asserts that his “allegations of conspiracy are adequately

stated in its ‘statement of facts’ section of its Amended Complaint, specifically in

Paragraphs 85-150.” (Pl.’s Resp. at p. 15, PageID.578.) Plaintiff fails to otherwise

explain how his “allegations of conspiracy are adequately stated” by merely

referring to 65 paragraphs in his Amended Complaint. He instead cites to four

                                          39
paragraphs, “[f]or example.” (Id. at pp. 15-16, PageID.578-79, citing FAC ¶¶ 118-

21.) Those paragraphs provide:

      118. On or about September 21, 2019, Plaintiff was woken up by
      Defendant Weems entering Plaintiff’s room and tearing it apart.
      Defendant Weems tore the covers off of two religious books, ripped
      Plaintiff’s playing cards, and confiscated various other belongings.

      119. During this incident, Defendant Weems indicated that he had been
      sent by his Sergeant because the administration was upset that Plaintiff
      had been writing grievances. Defendant Weems continued to make
      statements such as “Apparently you have been bothering the
      administration writing grievances, so this had to happen.” and “For
      future reference, maybe you shouldn’t write anymore grievances.” This
      demonstrates the widespread knowledge around the facilities that
      Plaintiff was engaged in constitutional protected conduct and was then
      asked to stop because it was bothersome to the administration. This is
      common place in the MDOC and negatively impacts prisoners [sic]
      ability to effectively utilize the grievance system in the face of threats
      in response to their constitutionally protected conduct.

      120. After recognizing Plaintiff’s protected conduct, Defendant Weems
      proceeded to write Plaintiff a class one misconduct ticket, falsely
      alleging that he found six tattoo needles in Plaintiff’s footlocker. The
      untruthfulness of this claim is obvious from the fact that Defendant
      Weems never photographed or otherwise preserved the tattoo needles
      he allegedly found, Defendant Weems indicated that Plaintiff’s
      footlocker was labeled with his name when in fact it had not yet been
      labeled after his arrival, and Defendant Weems indicated that the
      footlocker was within Plaintiff’s area of control when in fact it was
      outside of it.

      121. Plaintiff’s misconduct ticket was then reviewed by Defendant
      Descroche. Defendant Descroche refused to consider the obvious
      discrepancies in the evidence and instructed Plaintiff to plead guilty to
      receive a lesser punishment, which Plaintiff refused. Defendant
      Descroche failed to intervene to prevent Defendant Weems’ retaliatory
                                        40
      action. Defendant knew of Plaintiff’s protected conduct and furthered
      the ongoing retaliation against Plaintiff throughout the facility by
      failing to properly investigate Plaintiff’s claims.

(FAC, ¶¶ 118-21, PageID.242-43.) Plaintiff contends that “[t]hese specific instances

demonstrate an explicit agreement amongst MDOC Defendants to retaliate against

Plaintiff and deny him appropriate medical care because of his grievance.” (Pl.’s

Resp. at p. 16, PageID.579.)

      The Court finds that Plaintiff’s suggestion that the MDOC Defendants were

conspiring with one another to deprive Plaintiff of adequate medical care

unconvincing. The one incident involving Defendant Weems alleged above has

nothing to do with Plaintiff’s medical care, and Plaintiff’s conspiracy claim “to

deprive Plaintiff of his constitutional rights” for filing grievances is otherwise vague

and conclusory and fail to sufficiently allege that the defendants acted in concert or

had the requisite single plan, and thus fail to sufficiently and plausibly plead a

conspiracy claim. See Bishawi v. Northeast Ohio Corr. Ctr., 628 F. App’x 339, 346

(6th Cir. 2014) (plaintiff’s allegations that the “‘defendants falsified reports,

misrepresented facts, filed false charges, harassed, attempted to intimidate, oppress

[sic], threatened, implied illegal procedures, illegal actions, misconducts,

discriminated, and negligence and/or reckless [sic] disregard for the truth ... etc.’”

failed to satisfactorily plead a § 1985(3) claim) (citing Spadafore, 330 F.3d at 854).

                                          41
      In addition, while a conspiracy may be pleaded with circumstantial evidence,

“circumstantial evidence cannot support a finding of conspiracy when the evidence

is equally consistent with independent conduct.” Re/Max Int’l, Inc. v. Realty One,

Inc., 173 F.3d 995, 1009 (6th Cir. 1999). Plaintiff’s allegations, even viewed in the

light most favorable to Plaintiff, describe a course of treatment that occurred over a

period of time involving numerous individuals. As the Supreme Court has held,

such allegations, while hinting at a “possibility” of conspiracy, do not contain

“enough factual matter (taken as true) to suggest that an agreement was

made.” Twombly, 550 U.S. at 556. Thus, the Court finds that Plaintiff has failed to

sufficiently plead a conspiracy claim against the MDOC Defendants named in Count

V regarding the alleged denial of medical care.

             2.    Intracorporate conspiracy doctrine

      The MDOC Defendants also argue that Plaintiff’s civil conspiracy claim is

barred by the intracorporate conspiracy doctrine. (Defs.’ Mot. at p. 21, PageID.555.)

The MDOC Defendants assert that they are members of the same collective entity

and cannot conspire together as a matter of law.

      The intracorporate conspiracy doctrine states that “if all of the defendants are

members of the same collective entity, there are not two separate ‘people’ to form a

conspiracy.” Hull v. Cuyahoga Valley Joint Vocational Sch. Dist. Bd. of Ed., 926

                                         42
F.2d 505, 510 (6th Cir. 1991). The Sixth Circuit repeatedly has applied the doctrine

to claims under 42 U.S.C. § 1985(3). Johnson v. Hills & Dales Gen. Hosp., 40 F.3d

837, 839-40 (6th Cir. 1994) (quoting Hull, 926 F.2d at 510). In Jackson v. City of

Cleveland, 925 F.3d 793, 817-19 (6th Cir. 2019), the Sixth Circuit concluded that

the intracorporate conspiracy doctrine applies to § 1983, as well as § 1985, claims.

The Jackson court explained that, unless members of the same collective entity (such

as the MDOC) are acting outside the scope of their employment, they are deemed to

be one collective entity and not capable of conspiring. Jackson, 925 F.3d at 819; see

also Novak v. City of Parma, 932 F.3d 421, 436-37 (6th Cir. 2019) (same).

      Plaintiff argues in response that the intracorporate conspiracy doctrine does

not apply in this case because “[t]here are two different groups of individual

defendants: those employed by the MDOC and those employed by Corizon.” (Pl.’s

Resp. at pp. 16-17, PageID.579-80.) Plaintiff relies on Vinson v. Michigan

Department of Corrections, No. 14-11130, 2015 WL 9897844 (E.D. Mich. Oct. 30.

2015), amended report and recommendation adopted in part and rejected in part by

2016 WL 245286 (E.D. Mich. Jan. 21, 2016), which found, in part, that “the

intracorporate conspiracy doctrine does not bar a conspiracy claim where employees

of MDOC and Corizon are alleged to have participated [in the alleged conspiracy].”



                                         43
Id. at *10 (noting “Defendants do not explain how MDOC and Corizon are the ‘same

legal entity.’”).

       However, Vinson does not apply to the facts in this case. In Vinson, the

plaintiff’s “complaint details specifically the common scheme and plan whereby the

Corizon defendants in concert with employees of MDOC ‘conspired to

systematically ignore all requests and pleas for medical treatment by plaintiff for his

serious medical condition and instead agreed to a plan where defendant nurses would

routinely write down plaintiff’s complaints of pain, vomiting, weight loss and

nausea; perform a perfunctory physical examination and return him to the cell

without real and/or adequate medical treatment for his serious medical condition.’”

Vinson, 2015 WL 9897844, at *8.

       Here, Plaintiff’s civil conspiracy claim is asserted only against the Non-

Healthcare MDOC Defendants, and expressly not against the MDOC Healthcare

Defendant Nurses Adray and Duncan, or the Corizon Defendants. Accordingly,

Plaintiff does not allege in his complaint that the MDOC and Corizon defendants

conspired to deny him medical care. Rather, Plaintiff’s conspiracy claim is expressly

limited solely to a subset of the MDOC Defendants and only related to his claims

that they retaliated against him for filing grievances. Plaintiff further does not allege

in his Amended Complaint that the MDOC Defendants were acting outside the scope

                                           44
of their employment. Accordingly, the Court finds that Plaintiff’s conspiracy claim,

if sufficiently pleaded, would be barred by the intracorporate conspiracy doctrine.

Accordingly, for all of these reasons, Plaintiff’s conspiracy claim is dismissed.

                               IV. CONCLUSION

      For the reasons set forth above, the Court GRANTS the MDOC Defendant’s

partial motion to dismiss as follows:

      (1) Plaintiff has ABANDONED or WITHDRAWN his claims in Count III

(First Amendment – Free Exercise of Religion) and his retaliation and conspiracy

claims in Counts IV and V that are not based on alleged denial of medical care; or

      (2) alternatively, the Court finds that Plaintiff’s claims in Count III and those

claims in Counts IV and V unrelated to the alleged denial of medical care are

DISMISSED based upon misjoinder.

      The Court further finds that:

      (1) Plaintiff’s Eighth Amendment claims against Defendants Adray and

Duncan regarding alleged failure to treat his streptococcal infection in Count II are

DISMISSED, but Plaintiff’s claim against Defendant Adray regarding her treatment

of Plaintiff’s hernia in April of 2018 in Count I may proceed;

      (2) Plaintiff’s claims against MDOC Defendants Horton, Warren and Russell

are DISMISSED;

                                         45
      (3) Plaintiff’s claims in Count IV that MDOC Defendants Greason, Steece,

Taylor, Evans, Balbierz, and Descroche failed to address Plaintiff’s complaints or

grievances are DISMISSED; and

      (4) Plaintiff’s conspiracy claim (Count V) is DISMISSED.

      Therefore, Plaintiff’s remaining claims are (1) Count I against Defendants

Juliana Martino and Lisa Adray regarding their treatment of Plaintiff’s hernia in

April of 2018; and (2) Count IV, limited to claims regarding alleged denial of

medical care, except for Plaintiff’s claims that Defendants Russell, Greason, Steece,

Taylor, Evans, Balbierz, and Descroche failed to address Plaintiff’s complaints or

grievances, which have been dismissed.

IT IS SO ORDERED.


Dated: June 29, 2021                          s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                         46
